Citation Nr: 1040150	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  05-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability to including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a right hip disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to August 1985 
with subsequent service in the Army Reserve and National Guard 
from August 1985 to June 1989, to include active duty for 
training (ACDUTRA) from May 20, 1988 to June 29, 1988.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in Jun 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran testified before the undersigned in June 2009.  A 
transcript of the hearing is associated with the claims file.

This case was remanded in August 2009 for further development.  
Unfortunately, and for the reasons described below, the Board has 
found further remand is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for a 
psychiatric disorder to include PTSD, a bilateral knee disorder, 
and a right hip disorder.  He testified and stated that in or 
about March through May 1983, he was involved in refueling a 
tanker with jet fuel when a blivet, a collapsible drum capable of 
holding 500 gallons of fuel, ruptured.  The force of the rupture 
threw the Veteran off the tanker and onto the ground.  When he 
regained consciousness he saw that the fuel had sprayed 
everywhere, was continuing to leak, and had injured several other 
personnel.  The fuel, the Veteran explained, was running toward 
other vehicles and tanks and posed the risk of fiery explosion.  
Static electricity would have been enough to cause the fuel to 
explode.  The fire department was called.  In the meantime, 
individuals including the Veteran had been soaked with the fuel.  
This posed the risk of fiery explosion at worst, but also posed 
the risk of chemical burn to unprotected skin at least.

The Veteran testified that this incident is the stressor that 
caused his PTSD.  He further testified that he sustained an 
injury to his back in the incident that was subsequently treated.  
He believes that being thrown off the truck also caused injury to 
his knees and right hip.  

VA and private treatment records reflect that the Veteran is 
diagnosed with PTSD, depression, schizoaffective disorder, and 
osteoarthritis.

The Veteran's reports of medical history and examination at 
entrance to active service show no diagnoses, abnormalities, 
complaints, or other findings of any psychiatric or 
musculoskeletal disorder.  These records do show complaints of 
and treatment for a back problem.  However, his reports of 
medical history and examination at discharge from active service 
are not of record.  Records of treatment during the time period 
the Veteran was in the National Guard and Reserves show that he 
reported a motor vehicle accident in 1987 and a civilian back 
injury in 1988 with associated back pain.  Treatment records show 
he was treated for low back strain in 1987 with symptoms 
extending to his knees.  There are no complaints of or treatment 
for a psychiatric condition.

It is noted that service connection for a back disability was 
previously denied in a December 1992 rating decision.  In a June 
2003 decision, the Board held that new and material evidence had 
not been received to reopen the December 1992 rating decision.  

The Veteran's service personnel records from his first period of 
active service are not complete.  Available service treatment and 
service personnel records show that the Veteran's military 
occupational specialty was as a petroleum supply specialist 
(76W10), and that he was last attached to HHT 1st Squadron, 9th 
Cavalry, 1st Cavalry Division.  Service treatment records show he 
was treated in 1983 at a clinic associated with 1st Cavalry 
Division in Fort Hood, Texas.  However, these records do not 
document the reported fuel blivet rupture incident.  In June 
2008, the U.S. Army and Joint Services Records Research Center 
(JSRRC) indicated that it was unable to verify that a drum 
exploded at Fort Hood, Texas from March 1, to April 30, 1983.  
However, the JSRRC also noted that unit records for the 1st 
Battalion, 9th Cavalry, could not be located.  In addition, the 
JSRRC's search was only for the time period from March 1, 1983 to 
April 30, 1983.  The Veteran has stated that the incident 
occurred in March, April, or May 1983, and that he was assigned 
to 1st Calvary Division; Delta Troop, 1st Squadron, 9th Cavalry, 
1st Cavalry Division.  In addition, he clarified in June 2009 
that the explosion was a rupture explosion, where the fuel did 
spray everywhere, but did not catch on fire.  So the incident did 
not involve a fiery explosion but rather the rupture of the 
blivet or its fuel cell.  Therefore, the Veteran testified, it 
may have been classified as a fuel spill rather than an 
explosion.  

Remand is therefore required to obtain the Veteran's entire 
service personnel record and any service treatment records, and 
to again attempt to verify this incident, with the above 
clarifications.

The Veteran further testified before the undersigned in October 
2009 that he had been diagnosed with arthritis of his knees and 
hips at the VA Medical Center (VAMC) in Anniston and Birmingham, 
Alabama and that his treating VA health care provider was also 
testing for fibromyalgia.  In an October 2009 statement, he again 
indicated he was being treated by the VA Medical Center (VAMC) in 
Birmingham and requested that the RO obtain those records.  The 
most recent VA treatment records present in the claims file are 
dated in 2005 and were submitted with records from the Social 
Security Administration (SSA).  The most recent VA treatment 
records obtained from the VA are dated in 2004.  

Finally, the Veteran has not been accorded a VA examination for 
his claimed disabilities.  It is noted that the Veteran is 
competent to state that he sustained an injury during active 
service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  VA and non VA treatment records reflect that he is 
diagnosed with a psychiatric disorder, including depression, 
schizoaffective disorder, and PTSD, and with osteoarthritis with 
findings of bilateral knee and right hip pain.

Remand is therefore required to obtain the Veteran's VA treatment 
records and to accord him a VA examination to determine the 
nature, extent and etiology of his claimed disorders.  See 
38 C.F.R. § 3.159(c) (4) (2010); see McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Veteran must be advised of the importance of reporting to any 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify or submit 
any additional pertinent evidence in 
support of his claims, to include all 
pertinent VA and private treatment records, 
as well as any additional specific 
information regarding his alleged stressor.  
This additional information can be in the 
form of buddy statements or lay statements 
of witnesses who may have observed the 
claimed stressor, or former servcie-
members, friends or family to whom the 
Veteran may have written to or confided in 
about the claimed stressor at the time it 
occurred.  

2.  Ensure that all identified VA and non-
VA treatment records are obtained.  In 
particular, ensure that records of all 
treatment accorded the Veteran at VAMCs 
Anniston and Montgomery, Alabama, from 2004 
to the present that are not already of 
record, are obtained.  

3.  Obtain the Veteran's entire service 
personnel record for all periods of active 
service, but especially for his first 
period of active service from August 1982 
to August 1985, to include any and all 
copies of orders, administrative remarks, 
units of assignment, legal actions, and 
evaluation reports and citations.

4.  Obtain any additional service treatment 
records for any and all periods of active 
duty, inactive duty for training, and 
active duty for training.

5.  For items #2-4 above, perform all 
follow-up indicated, document negative 
responses and refer to the service 
department for assistance where necessary.  
If after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and give him any opportunity to obtain the 
information on his own.

6.  Conduct all necessary research to 
verify the Veteran's stressors, including 
obtaining unit histories, Operational 
Reports-Lessons Learned (OR-LLs) and 
morning reports from the service department 
for HHT, 1st Squadron, 9th Cavalry, 1st 
Calvary Division; and Delta Troop, 1st 
Squadron, 9th Cavalry, 1st Cavalry Division 
from February 1, 1983 to July 31, 1983.
      
The RO must ask the service department for 
assistance, as necessary.  

Perform all follow-up indicated, document 
negative responses and refer to the service 
department for assistance where necessary.  
If after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and give him any opportunity to obtain the 
information on his own.

7.  Schedule the Veteran for a 
comprehensive examination to determine the 
nature and etiology of any found 
psychiatric disorder, to include PTSD, 
depression, and schizoaffective disorder.  
All pertinent symptomatology and findings 
must be reported in detail.  All indicated 
tests and studies must be performed.  The 
claims folder, to include a copy of this 
REMAND and the hearing transcripts for the 
June 2009 Board hearing, must be reviewed 
by the examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
as well as the Veteran's statements and 
other lay statements in the claims file, 
the examiner must state whether it is at 
least as likely as not that any currently 
diagnosed psychiatric disorder, to include 
depression, schizoaffective disorder, and 
PSTD, had its onset during any period of 
active service or is in any way related to 
the any period of the Veteran's active 
service Veteran's military service, 
including to any verified stressor.

The examiner must provide a complete 
rationale for any opinion expressed.

8.  Schedule the Veteran for VA examination 
with the appropriate specialists to 
determine the nature, extent, and etiology 
of any bilateral knee disorder and right 
hip disorder.  All indicated tests and 
studies must be performed.  The claims 
folder, to include a copy of this REMAND 
and the hearing transcripts for the June 
2009 Board hearing, must be reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
as well as the Veteran's statements and 
other lay statements in the claims file, 
the examiner must state whether it is at 
least as likely as not that any currently 
diagnosed bilateral knee disorder and right 
hip disorder, to include arthritis, had its 
onset during any period of active service 
or within the presumptive period following 
discharge from active service, or is in any 
way related to any injury sustained during 
a period of active duty or active or 
inactive duty for training or is the result 
of any other incident of active service 
including the fuel rupture incident.  

The examiner must provide a complete 
rationale for any opinion expressed.

9.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claims for service connection for a 
psychiatric disorder to include depression, 
schizoaffective disorder, and PTSD, and for 
a bilateral knee disorder and a right hip 
disorder with application of all 
appropriate laws and regulations if 
applicable, and to include appropriate 
consideration of lay witness statements, 
and consideration of any additional 
information obtained as a result of this 
remand.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  If any issue on 
appeal remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative, and 
they must be provided an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


